DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidaka et al. (US Publication 2008/0024960).
In re claim 1, Hidaka discloses an electronic component comprising: 
a capacitor body (2 – Figure 20, ¶141); 
5a pair of external electrodes (3 – Figure 20, ¶142) disposed on opposite ends of the capacitor body, respectively (Figure 20); and 
a pair of metal frames (4 – Figure 20, ¶142) including a pair of connection portions (portion of 4 contacting 3 – Figure 20) connected to the pair of external electrodes, respectively, and a pair of mounting portions connected to the 10pair of connection portions (portion of 4 connected to 3 – Figure 20), respectively; 
wherein a bottom surface (bottom of 4 – Figure 20) of one of the pair of mounting portions has roughness (17 – Figure 20, ¶142).
In re claim 3, Hidaka discloses the electronic component of claim 1, as explained above. Hidaka further discloses wherein the bottom surface (bottom of 4 – Figure 20) of the one mounting portion has an uneven shape (see 17 – Figure 4).
In re claim 5, Hidaka discloses the electronic component of claim 1, as explained above. Hidaka further discloses wherein the 25bottom surface (bottom of 4 – Figure 20) of the one mounting portion has protrusion DB1/ 121732424.1 Page 31portions and recessed portions (see 17 of Figure 20) alternately disposed.
In re claim 7, Hidaka discloses the electronic component of claim 1, as explained above. Hidaka further discloses wherein the capacitor body (2 – Figure 20) includes dielectric layers (¶214) and a plurality of internal electrodes (7 – Figure 23, ¶214)  alternately disposed with one of the dielectric layers interposed therebetween (Figure 23).
In re claim 10, Hidaka discloses the electronic component of claim 1, as explained above. Hidaka further discloses wherein a DB1/ 121732424.1 Page 32bottom surface of the other of the pair of mounting portions (bottom surface of either element 4 – Figure 20) has roughness (left or right 17 – Figure 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (US Publication 2008/0024960).
In re claim 6, Hidaka discloses the electronic component of claim 1, as explained above. Hidaka does not explicitly disclose wherein the one mounting portion has a thickness of 100 µm to 300 µm. However, it is well-known in the art that the thickness of the conductor is proportional to the ESR of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the metal frames, and thus the mounting portion, to find a balance between contact area of the terminals and ESR characteristics of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (US Publication 2008/0024960) in view of Masuda et al. (US Publication 2014/0055910).
In re claim 8, Hidaka discloses the electronic component of claim 1, as explained above. 
Hidaka further discloses wherein one of the pair of external electrodes includes:
a head portion (portion of 3 on left or right of 2) disposed on one surface of the capacitor body (2 – Figure 20).
Hidaka does not explicitly disclose wherein one of the pair of external electrodes includes: 
15a band portion extending from the head portion to portions of upper and lower surfaces and both side surfaces of the capacitor body.
Masuda discloses wherein one of the pair of external electrodes (22 – Figure 1, ¶122) includes: 
a head portion (left portion of 22 – Figure 9) disposed on one surface of the capacitor body (20 – Figure 9, ¶122); and 
15a band portion (top and bottom portion of 22 – Figure 9) extending from the head portion to portions of upper and lower surfaces and both side surfaces of the capacitor body (20 – Figure 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as disclosed by Masuda to provide for increased contact area between the terminal plates and external electrodes, and thus control the ESR characteristics of the device.
In re claim 9, Hidaka in view of Masuda discloses the electronic component of claim 8, as explained above. Hidaka further discloses wherein one 20of the pair of connection portions (portion of 4 contacting 3 – Figure 20) is connected to the head portion (Figure 20), and the one mounting portion is bent from a lower end of the one connection portion (Figure 20; The Examiner is taking the connection portion to be any portion of 4 within element 5 – Figure 20, ¶211).

Claim(s) 11, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (US Publication 2008/0024960) in view of Lee et al. (US Publication 2014/0168851).
In re claim 11, Hidaka discloses a board having an electronic component, comprising 5a circuit board (¶13-14, ¶1650; 
a pair of external electrodes (3 – Figure 20) disposed on opposite end surfaces of a capacitor body (2 – Figure 20), respectively; 
a pair of metal frames (4 – Figure 20) including a pair of connection portions (portions of 4 contacting 3 – Figure 20) connected to the pair of external electrodes (3 – Figure 20), 10respectively, and a pair of mounting portions (17 – Figure 20) connected to the pair of connection portions (Figure 20), respectively; and 
15 wherein a bottom surface (bottom of 4 – Figure 20) of one of the pair of mounting portions has roughness (17 – Figure 20, ¶142).
Hidaka does not disclose a pair of electrode pads disposed on an upper surface of the circuit board so that the pair of metal frames are connected thereto, respectively
and an upper surface of one of the pair of electrode pads, on which the one mounting portion is disposed, has roughness.
Lee discloses a pair of electrode pads (221, 222 – Figure 8, ¶93) disposed on an upper surface of the circuit board (210 – Figure 8, ¶90) so that the pair of external electrodes are connected thereto and an upper surface of one of the pair of electrode pads (Figure 20), on which a mounting portion is disposed, has roughness (¶93, Figure 8).
The combination of Hidaka and Lee discloses a pair of electrode pads disposed on an upper surface of the circuit board so that the pair of metal frames are connected thereto, respectively
and an upper surface of one of the pair of electrode pads, on which the one mounting portion is disposed, has roughness.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the recessed portions as described by Lee to further increase the mounting strength of the substrate (¶94 – Lee).
In re claim 12, Hidaka in view of Lee discloses the board of claim 13, as explained above. Hidaka further discloses wherein the bottom surface (bottom of 4 – Figure 20) of the one mounting portion has an uneven shape (see 17 – Figure 4).
In re claim 13, Hidaka in view of Lee discloses the board of claim 11, as explained above. Hidaka further discloses wherein the bottom surface (bottom of 4 – Figure 20) of the one mounting portion has an uneven shape (see 17 – Figure 4).
Hidaka does not disclose the upper surface of the one DB1/ 121732424.1Page 33electrode pad has an uneven shape.
Lee discloses the upper surface of an  DB1/ 121732424.1Page 33electrode pad (221, 222 – Figure 8) has an uneven shape (Figure 8).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the recessed portions as described by Lee to further increase the mounting strength of the substrate (¶94 – Lee).
In re claim 16, Hidaka in view of Lee discloses the board of claim 11, as explained above. Hidaka further discloses wherein the capacitor body (2 – Figure 20) includes dielectric layers (¶214) and a plurality of internal electrodes (7 – Figure 23, ¶214)  alternately disposed with one of the dielectric layers interposed therebetween (Figure 23).


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (US Publication 2008/0024960) in view of Lee et al. (US Publication 2014/0168851) and in further view of Masuda et al. (US Publication 2014/0055910).
In re claim 17, Hidaka in view of Lee discloses the board of claim 11, as explained above. Hidaka further discloses wherein one of the pair of external electrodes includes:
a head portion (portion of 3 on left or right of 2) disposed on one surface of the capacitor body (2 – Figure 20).
Hidaka does not explicitly disclose wherein one of the pair of external electrodes includes: 
15a band portion extending from the head portion to portions of upper and lower surfaces and both side surfaces of the capacitor body.
Masuda discloses wherein one of the pair of external electrodes (22 – Figure 1, ¶122) includes: 
a head portion (left portion of 22 – Figure 9) disposed on one surface of the capacitor body (20 – Figure 9, ¶122); and 
15a band portion (top and bottom portion of 22 – Figure 9) extending from the head portion to portions of upper and lower surfaces and both side surfaces of the capacitor body (20 – Figure 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as disclosed by Masuda to provide for increased contact area between the terminal plates and external electrodes, and thus control the ESR characteristics of the device.
In re claim 18, Hidaka in view of Lee discloses and in further view of Masuda the board of claim 17, as explained above. Hidaka further discloses wherein one 20of the pair of connection portions (portion of 4 contacting 3 – Figure 20) is connected to the head portion (Figure 20), and the one mounting portion is bent from a lower end of the one connection portion (Figure 20; The Examiner is taking the connection portion to be any portion of 4 within element 5 – Figure 20, ¶211).

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach (in combination with other claim limitations) the bottom surface of the mounting portion has a surface roughness from 5 to 75 micrometers. 
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach (in combination with other claim limitations) the bottom surface of a mounting portion or the top portion of a mounting pad have a mesh shape.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach (in combination with other claim limitations) the bottom surface of the mounting portion and the upper surface of the electrode pad have protrusion portions and recessed portions that are alternately disposed.
Claims 19-29 are allowed. The prior art does not teach (in combination with other claim limitations) the surface roughness of the mounting portions of the metal frames is greater than the surface roughness of the capacitor body between the first and second external electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848